                   3:21-cv-03038-SEM-TSH # 1     Page 1 of 7
                                                                                    E-FILED
                                                   Wednesday, 03 February, 2021 04:09:32 PM
                                                               Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION

CENTRAL LABORERS’ PENSION FUND,       )
CENTRAL LABORERS’ SUPPLEMENTARY       )
PENSION FUND, CENTRAL LABORERS’       )
WELFARE FUND, NORTH CENTRAL ILLINOIS )
LABORERS’ WELFARE FUND, CENTRAL       )
LABORERS’ RETIREE WELFARE FUND,       )
CENTRAL LABORERS’ ANNUITY FUND,       )
ILLINOIS LABORERS’ & CONTRACTORS      )
JOINT APPRENTICESHIP TRAINING FUND, )
NORTH CENTRAL ILLINOIS LABORERS’-     )
EMPLOYERS COOPERATION EDUCATION       )
TRUST, NORTH CENTRAL ILLINOIS         )
LABORERS’ MARKET PRESERVATION FUND,)
CENTRAL ILLINOIS LABORERS-EMPLOYERS )
COOPERATION EDUCATION TRUST,          )
LABORERS’ LOCAL 703 LEGAL SERVICES    )
FUND, ASSOCIATED GENERAL              )
CONTRACTORS OF ILLINOIS INDUSTRY      )
ADVANCEMENT FUND, CENTRAL ILLINOIS )
LABORERS’ WORKING DUES, SOUTHERN      )
AND CENTRAL ILLINOIS LABORERS’        )
VACATION FUND, NORTH CENTRAL          )
ILLINOIS LABORERS’ VACATION FUND, and )
NORTH CENTRAL ILLINOIS LABORERS’      )
WORKING DUES,                         )
                                      )
                Plaintiffs,           )
                                      )
v.                                    )          No.   21-3038
                                      )
CENTRAL ILLINOIS EROSION              )
SERVICES, INC.                        )
                                      )
                 Defendant.           )

                                 COMPLAINT

     NOW COMES plaintiffs, CENTRAL LABORERS’ PENSION FUND et al., by their

attorneys, CAVANAGH & O’HARA LLP, complaining of the defendant, CENTRAL ILLINOIS

                                  Page 1 of 7
                         3:21-cv-03038-SEM-TSH # 1             Page 2 of 7




EROSION SERVICES, INC., and allege as follows:

                                             Jurisdiction

       1.      This is a civil action under the Employee Retirement Income Security Act of 1974,

as amended from time to time and codified at 29 U.S.C. §1001 et seq. (“ERISA”) and the Labor

Management Relations Act of 1947, as amended from time to time and codified at 29 U.S.C. §141

et seq. (“LMRA”), for the recovery of delinquent contributions the defendant is obligated to make

to the plaintiffs under the terms of the plaintiffs’ trust agreement and under the terms of collective

bargaining agreements.

       2.      This court has jurisdiction over this case because federal district courts have

exclusive jurisdiction under ERISA over civil cases like the present action. (See 29 U.S.C.

§1132).

                                                Venue

       3.      Venue for civil cases like the present case is proper in a federal district court where

the breach took place, where a defendant resides or may be found, or where the employee benefit

plan is administered. See §502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2).

       4.      Venue is proper in this court because plaintiff Central Laborers’ Pension Fund’s

plan is and employee benefit plan administered in Morgan County, Illinois at the address of is 201

N. Main Street, Jacksonville, Illinois 62651, which is located within the venue of the District Court

for the Central District of Illinois, Springfield Division.

                                               Parties

       5.      Plaintiff Central Laborers’ Pension Fund is an employee benefit plan maintained in

accordance with the provisions of ERISA and the LMRA.

       6.      Plaintiff Central Laborers’ Pension Fund is the collection agent for and authorized
                                           Page 2 of 7
                           3:21-cv-03038-SEM-TSH # 1         Page 3 of 7




to act on behalf of the other named plaintiffs to collect employer contributions and other amounts

owed to these plaintiffs, which are either employee benefit plans (also maintained in accordance

with the provisions of the LMRA and ERISA that receive contributions from numerous employers

and are therefore multiemployer plans), labor organizations, labor-management committees,

and/or plans established pursuant to collective bargaining agreements between Laborers’

International Union of North America (“Union”) and certain employer associations whose

employees are covered by the collective bargaining agreements with the Union.

       7.      Plaintiffs provide retirement, welfare, and other benefits to the employees of

participating employers who pay fringe benefit contributions to the plaintiffs on behalf of their

employees.

       8.      Central Illinois Erosion Services, Inc. (“Defendant”) is an Illinois corporation

registered to do business in Illinois, with a principal place of business at 3117 Co. Rd. 1900 E.,

Rantoul, Illinois 61866.

                                       Factual Allegations

       9.      Plaintiff Central Laborers’ Pension Fund receives contributions from numerous

employers, and therefore, is a multiemployer plan. (See 29 U.S.C. §1002).

       10.     Plaintiff Central Laborers’ Pension Fund is administered pursuant to the terms and

provisions of an agreement and declaration of trust, as amended and restated (the “trust

agreement”).

       11.     A copy of pertinent provisions of the trust agreement for plaintiff Central Laborers’

Pension Fund is attached hereto as Exhibit “A” and fully incorporated herein and made a part

hereof by this reference.

       12.     Copies of pertinent provisions of the trust agreements for certain other named
                                         Page 3 of 7
                        3:21-cv-03038-SEM-TSH # 1             Page 4 of 7




plaintiffs are attached hereto as Exhibit “B” and fully incorporated herein and made a part hereof

by this reference.

       13.     Defendant is an “Employer” engaged in an industry within the meaning of 29

U.S.C. §§1002 (5), (11), (12) and (14).

       14.      Defendant is a party to or otherwise bound by participation agreements,

memorandum of agreements, collective bargaining agreements, and/or other labor agreements

(collectively, but not exclusively, the “collective bargaining agreements”).

       15.     Copies of relevant portions of the collective bargaining agreements are attached

hereto as Exhibit “C” and fully incorporated herein and made a part hereof by this reference.

       16.     Defendant employs individuals who are members of, and represented by, the

Laborers’ Local Union No. 703 (the “Local Union”).

       17.     Defendant employs individuals who are participants in the employee benefit plans

administered by plaintiff Central Laborers’ Pension Fund and other named plaintiffs pursuant to

the collective bargaining agreements.

       18.      Defendant is required under the collective bargaining agreement and trust

agreements to pay contributions to plaintiffs for certain hours of work performed by its employees

each month.

       19.      Defendant is required under the collective bargaining agreement to pay work dues

to plaintiffs for certain hours of work performed and wages earned by its employees each month.

       20.     Pursuant §1145 of ERISA, the defendant is required to pay fringe benefit

contributions to the plaintiffs in accordance with the terms and conditions of the plaintiffs’ trust

agreements. See 29 U.S.C. §1145.

                                            COUNT I
                                           Page 4 of 7
                          3:21-cv-03038-SEM-TSH # 1           Page 5 of 7




                                      Delinquent Contributions

        1-20. Plaintiffs re-assert and re-allege paragraphs 1 through 20 as paragraphs 1 through

20 of count I as if fully set forth herein.

        21.     Plaintiffs engaged a certified public accounting firm to examine the payroll books

and records of the defendant for the period of January 1, 2016 through June 30, 2020 (the

“accounting period”), to determine whether defendant complied with its obligations to pay the

contributions to the plaintiffs as required under the plaintiffs’ trust agreements and the collective

bargaining agreements.

        22.     A copy of the payroll examination accounting is attached hereto and fully

incorporated herein as Exhibit “D”.

        23.     The payroll examination accounting determined that defendant employed

individuals who performed hours of work for which contributions are owed to the plaintiffs under

the collective bargaining agreements over the accounting period.

        24.     The payroll examination accounting determined that defendant failed to pay all

contributions and dues that were owed to the plaintiffs over the accounting period.

        25.     Defendant owes plaintiffs contributions and dues for the unreported hours of work

performed and wages earned by its employees as determined by the accounting.

        26.     Defendant breached the provisions of the plaintiffs’ trust agreements and the

collective bargaining agreements by failing to pay contributions and dues that were owed to the

plaintiffs.

        27.     Pursuant to applicable provisions of ERISA, and the labor and trust agreements,

defendant owes interest on delinquent contributions and, additionally, liquidated damages equal to

10% of the delinquent contributions or twenty-five dollars, whichever is greater.
                                          Page 5 of 7
                         3:21-cv-03038-SEM-TSH # 1             Page 6 of 7




       28.     Pursuant to the labor and trust agreements, defendant owes the audit costs of

$1,647.25 incurred by the plaintiffs in performing the payroll audit.

       29.     Defendant owes plaintiffs the known sum, after all just credits, of $46,273.57.

       30.     A summary prepared by the plaintiffs of the known contributions and other amounts

owed to plaintiffs by defendant is attached hereto as Exhibit “E” and fully incorporated herein and

made a part hereof by this reference.

       31.     Plaintiffs have demanded that defendant pay plaintiff the contributions and other

amounts owed, but defendant has refused or otherwise failed to pay to plaintiffs the contributions

and other amounts owed.

       32.     Pursuant to the terms of the plaintiffs’ trust agreements, the defendant is liable for

reasonable attorneys’ fees, court costs and all other reasonable expenses incurred by the plaintiffs

in the collection of delinquent contributions.

       WHEREFORE, plaintiffs pray as follows:

       A.      That judgment is entered in favor of plaintiffs, CENTRAL LABORERS’

PENSION FUND et al., and against defendant, CENTRAL ILLINOIS EROSION SERVICES,

INC., in the sum of $46,273.57, plus all other amounts determined to be due and owing to plaintiffs

at the time judgment is entered, including without limitation fringe benefit contributions, dues,

liquidated damages, interest, and attorneys’ fees and costs;

       B.      That defendant is decreed to pay to the plaintiffs their reasonable attorneys’ fees

and costs, as provided by ERISA (29 U.S.C. Section 1132(g)(2));

       C.      That defendant is decreed to pay all costs attendant to these proceedings;

       D.      That plaintiffs are awarded, at defendant’s cost, such further and other relief as may

be available under ERISA, the trust agreements, the collective bargaining agreements, or as is
                                        Page 6 of 7
                        3:21-cv-03038-SEM-TSH # 1   Page 7 of 7




otherwise just and equitable.

                                       CENTRAL LABORERS’ PENSION FUND et al.
                                       Plaintiffs,


                                       By:   s/ John P. Leahy
                                             JOHN P. LEAHY
                                             CAVANAGH & O’HARA LLP
                                             Attorneys for Plaintiffs
                                             2319 W. Jefferson Street
                                             Springfield, IL 62702
                                             (217) 544-1771 – Telephone
                                             (217) 544-9894 – Facsimile
                                             johnleahy@cavanagh-ohara.com




                                     Page 7 of 7
